DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I and the compound I-7 (which is not recited in any of the claims) in the reply filed on 3/9/22 is acknowledged.  Applicant asserted that the elected compound meets the limitations of formula II.  Since formula II comprises formula I, these two structures have been examined.  
It is noted that the elected compound I-7, is free of the prior art but is not recited in any of the claims.

Improper Markush Rejection
Claims 1, 6-8, 10, 11, 13, 38, and 44-48 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  The claims are not limited to any specific structure of compound and encompass an enormous possible genus of compounds with no common searchable core or function.  The thousands of possible structures within the recited possible structural elements for each position of each Formula would result in an enormous search and examination burden that cannot be performed by the office in a single application.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).     
When the Markush grouping is for alternatives of chemical compounds, they shall be regarded as being of a similar nature where the following criteria are fulfilled: 
(A) All alternatives have a common property or activity; and 
(B) (1) A common structure is present, i.e., a significant structural element is shared by all of the alternatives; or 
(B) (2) In cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains. 
In paragraph (B)(1), above, the words “significant structural element is shared by all of the alternatives” refer to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. The structural element may be a single component or a combination of individual components linked together. 
In paragraph (B)(2), above, the words “recognized class of chemical compounds” mean that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 
In order for the members of the Markush group to belong to “recognized class of chemical compounds” there must be an expectation that the members of the class will behave in the same way in the context of the claimed invention.  In other words, each member of the class could be substituted one for the other with the expectation that the same intended result would be achieved.  In the instant case, activity of any specific structure is dependent upon the specific structural requirements of each.  There is no expectation that any one of the structures as claimed can be substituted for any of the others with a completely different sequence with the expectation of the same activity.  It is noted that there is not a single claim that is in fact directed to any specific compound.  Applicant elected a specific compound that is not recited in the claims.
Each of the Formulas recited have a different structure with many variable positions, each having a different structure and activity.  The instant search and examination has been limited to compound I-7 that was elected by applicant.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-8, 10, 11, 13, 38, and 44-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims require for the ligand to be a “small molecule RNA binder”, which is defined in the specification as being all compounds generally classified as small molecules that are capable of binding to a target RNA with sufficient affinity and specificity for use in a disclosed method.  The specification does not adequately describe the structure required for an agent to meet the limitation of being a small molecule RNA binder.  The specification discloses a variable genus of compounds that are considered to be small molecule RNA binders, wherein the species are not representative of the entire possible genus.
The instant claims are directed to bivalent or trivalent tethering groups, although the specification does not adequately describe a structure required for the tethering group.  One would not be able to recognize the structure required for the function.
Additionally, the claims are directed to a click-ready group, a pull-down group, or a photoactivatable group, each of which are genuses that have not been adequately described in the specification. The specification discloses minimal species of structures of exemplary groups, but does not disclose any structure required for the function so that one would be able to recognize if a structure necessarily meets the limitation of being a click-ready group, photoactivatable group, or a pull-down group.
Additionally, the claims recite various compounds “or analogue thereof”, although the specification does not disclose the structure required for the compound to meet the limitation of being an analog of each of the recited  compounds.
The claims recite that Rmod is a functional group that generates a radical, an aryl or heteraryl carbocation, a nitrene, or a carbene intermediate upon irradiation with UV radiation.  However, the specification does not adequately describe the actual structure required for the function group to meet the recited limitation.
The claims recite that Rmod is capable of reacting with a target RNA to which the ligand binds to produce a covalent bond with the target RNA upon irradiation.  However, the specification does not adequately describe the actual structure required for the function group to meet the recited limitation.
One would not be able to readily envision the entire genus of possible compounds with the undefined structural requirements of each position.
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the entire claimed genus.
The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for agents within each of the genuses described above.  Thus, one skilled in the art would be led to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deffner (CA 2836266 11/29/12) (WO 2012/162061 A1).
Deffner teaches compounds comprising siRNA, shRNA, or antisense (page 15), each of which meet the instant limitation of being a ligand, more specifically a small molecule RNA binder and teach incorporation of photoactivatable cross linking agents (page 18), which meet the instant limitation of Rmod.  Deffner teaches usage of covalent bonds (page 17), which are considered routine in the art and a matter of design choice when attaching two compounds.  Therefore, instant Formula I is obvious in view of Deffner.
In view of Deffner, it is considered obvious to link a ligand (siRNA is a small molecule RNA binder) to a photoactivatable group via a covalent bond, which meets each limitation of instant formula I.  Applicant has not demonstrated any unexpected result for the genus of hydrocarbon chains recited in the instant claims.

Claims 1, 6-8, 10, 11, 13, 38, and 44-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Scientific Reports, 7:42374, 1-12, 2/2017)
Zhou et al. teaches that heteroaryldihydropyrimidine (HAP) (one of the instantly recited ligands) is a promising non-nucleos(t)ide HBV replication inhibitor (Abstract).
Zhou et al. teach rational design and synthesis of photoreactive HAPs and teach that diazirine group (one of the instantly recited species of Rmod) was incorporated into 6th or 5th position at the dihydropyrimidine core of HAP_R01 to generate photoaffinity label HAP_R01_PL1 or HAP_ R01_PL2, respectively (page 10).
Therefore, it was known to combine HAP and diazirine to form a photoreactive HAP for HBV inhibition.  Attachment via a covalent bond of the recited structures or to the target is considered to be routine in the art and a matter of design choice.
Zhou et al. teaches incorporation of an azide group to generate a photoaffinity label (page 10), which meets the instant limitation of a click-ready group for RCG and therefore instant Formula II is obvious.  It is noted that instant claim 48 recites an azide group as RCG.  Therefore, formulas I and II are obvious in view of Zhou et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635